DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 3 recite “allocating 10% of computing resources of the high-temperature component Ai to the low-temperature component Bj”. While the specification clearly explains where to move the computing resources from and to (pgs. 8-9 of the specification), it does not explain or even mention what the “computing resources” might be or how the 10% of the computing resources might be or changed from one “high-temperature component” to the “low-temperature component. Additionally, no information in the figures compensate for this deficit. The MPEP states in 2163.03(V), “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”. It is therefore concluded that the Applicant failed to have possession of the invention due to the lack of information in the specification and drawings regarding this limitation.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-5 are rejected as failing to comply with the enablement requirement because they are directed towards a method is not adequately described in the specification. The claim language (“allocating 10% of computing resources of the high-temperature component Ai to the low-temperature component Bj”) recited in claims 1 and 3 are shown in Figs. 1 and 2 of the specification, and discussed on pgs. 8-9 and 10(lines 7-9) of the specification. Neither the drawing nor the disclosure go beyond a cursory description of the claimed method, other than merely repeating the functional language but not describing how to implement the functional language. Neither the specification nor the drawings provide any disclosure of the detailed functional behavior, nor do they provide additional description.

The Examiner submits that the claims are sufficiently broad so as to read upon any and all embodiments of circuitry that could conceivably perform the claimed functions ““allocating 10% of computing resources of the high-temperature component Ai to the low-temperature component Bj”. The various embodiments require different levels of detail in order to implement equivalent designs, e.g., a processor or programmable logic only requires a functional description, whereas other forms of circuitry require at least some description of functional units within the circuitry and/or the interconnection thereof. However, the specification fails to provide any guidance beyond the highest level of functionality, and no indication of the internal composition. For example, computing resources could be interpreted as power consumption, or current or voltage allocations. They could also be tasks assigned to a CPU or GPU, or a data rate of a PCI bus. The implementations would be very different as some could be related to canceling and reassigning tasks while others could be related to throttling the frequency and voltage of one component while increasing the frequency and/or voltage of the second component. Within the electrical arts, it is generally not necessary for a disclosure to provide a detailed specification for every electronic component, as a patent need not teach, and preferably omits, what is well known in the art. However, the Examiner submits that the functions recited in the claims are not well-known electronic functions. They are specific functions that are particular to the Applicant's invention, and thus would have necessitated additional disclosure in order to enable an embodiment comprising this method of functional claim language.

Based on MPEP 2164.06(a)(1), and also the Examiner's prior arguments regarding the breadth of the claims (BRI covers any and all iterations capable of performing the functions), the level of one of ordinary skill in the art (i.e., well-known functions would have been understood by PHOSITA without detailed disclosure), and the amount of direction provided by the inventor (claimed functions are specific functions particular to the invention, and require additional disclosure for the method implementations), the Examiner maintains that it would not have been possible for one of ordinary skill in the art to make the claimed invention apart from undue experimentation. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “serial number” in claim 1 is used by the claim to mean “an identifier which is not unique (it may be the same number for different devices),” while the accepted meaning is “a unique identifier of a device.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites “wherein i is a serial number of the high-temperature component among a total of I high-temperature components; j is a serial number of the low-temperature component among a total of J high-temperature components; k is a serial number of the normal-temperature component among a total of K high-temperature components;and 0<=i<=I, 0<=j<=J,0<=k<= K, I+J+K=N;”.  According to this claim language multiple components will have the serial number 1, if there are three components: one high temperature, one normal temperature, and one low temperature. It is unclear how this can be a serial number when the numbers for the component may be the same.  Additionally, the specification gives conflicting information. In multiple paragraphs, the same language as the claim language is repeated.  On the contrary, on page 8, lines 19 to 30, and page 9, lines 1-14, the serial numbers of the components (CPU’s) are CPU1-CPU8 no matter whether they are high, normal, or low temperatures. The claim language is unclear and claim 1 is rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

At step 1, claim 1 recites a system comprising a combination of concrete devices, such as a CPU, GPU, or PCI (i.e. a component) that are within a server, and therefore, is a machine, which is a statutory category of invention. 
At step 2A, prong one, the claim recites abstract ideas of 
S2, calculating an average temperature value T of the components of the same type at the current sampling time, determining an upper temperature threshold Tmax and a lower temperature threshold Tmin, wherein the upper temperature threshold Tmax = T + 3 C, the lower temperature threshold Tmin = T - 3 C; 
S3, determining a high-temperature component Ai, a low-temperature component Bj and a normal-temperature component Ck, wherein i is a serial number of the high-temperature component among a total of I high-temperature components; j is a serial number of the low-temperature component among a total of J high-temperature components; k is a serial number of the normal-temperature component among a total of K high-temperature components;and 0<=i<=I, 0<=j<=J,0<=k<= K, I+J+K=N; 
S4, allocating 10% of computing resources of the high-temperature component Ai to the low-temperature component Bj, wherein the components continuously run for one cycle after the allocation; 
 
The limitation of detecting a first change in a device factor, under broadest reasonable interpretation, covers the performance of “calculating” an average temperature and “determining” an upper temperature threshold as well as a lower temperature threshold by addition and subtraction respectively, under its broadest reasonable interpretation, covers performance of the limitations by mathematical calculations and mathematical relationships but for the recitation of generic computer components. 

The limitation of determining a high-temperature component Ai, a low-temperature component Bj and a normal-temperature component Ck, wherein i is a serial number of the high-temperature component among a total of I high-temperature components; j is a serial number of the low-temperature component among a total of J high-temperature components; k is a serial number of the normal-temperature component among a total of K high-temperature components, covers the performance of “determining” (by observation and evaluation) a high-temperature component Ai, a low-temperature component Bj and a normal-temperature component Ck based on the observation and evaluation of a change, for example, sorting the components into high, low, and normal temperature categories, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claimed elements precludes the steps from practically being performed in the mind.

The limitations of allocating 10% of computing resources of the high-temperature component Ai to the low-temperature component Bj, wherein the components continuously run for one cycle after the allocation, under broadest reasonable interpretation, covers the performance of “allocating” (by evaluation and comparing) computing resources of the high-temperature component Ai to the low-temperature component Bj, wherein the components continuously run for one cycle after the allocation where the mind is used to determine 10% of a computing resource and determine that the 10% should be given to the low temperature resource, under its broadest reasonable this interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. This “allocation” is done in the mind or with pencil and paper and does not require that this amount of resource is actually transferred to the low temperature computing device, since that is not claimed. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.

If a claim limitation, under its broadest reasonable interpretation covers performance of mathematical calculations and mathematical relationships but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
If a claim limitation, under its broadest reasonable interpretation covers performance of mathematical calculations and mathematical relationships but for the recitation of the generic computer components then it falls within the Mathematical Calculations grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites determining what a resource allocation for a component may be . 

The component (CPU, GPU, or PCIE) described in page 6, line 13 of the specification as belonging to a server is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (See MPEP 2106.05(f)).

These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

At step 2B, for claim 1 “acquiring temperature values of N components of the same type at a current sampling time” do not qualify as “significantly more” is a well-known, routine and conventional activity that courts a have recognized of retrieving or storing information (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.

Claim 4 contains components (CPU’s, GPU’s, and PCIe’s) and are mere generic computer components and do not qualify as “significantly more”.

Claims 2-3, and 5 covers performance of the limitation in the mind but for the recitation of the generic computer components. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea without being integrated into a practical application without significantly more. The claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 15, 2022



/JI H BAE/Primary Examiner, Art Unit 2187